Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 |X| Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended July 31, 2008 |_| Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number: 0-8174 CONOLOG CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 22-1847286 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5 Columbia Road, Somerville, NJ (Address of principal executive office) (Zip code) Issuers telephone number, including area code: (908) 722-8081 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange in which registered Common Stock, $0.01 par value NASDAQ Capital Markets Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K contained in this form, and no disclosure will be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to the Form 10-KSB. The aggregate market value of the voting stock held by non-affiliates of the Registrant based on the closing sale price of $0.37 on October 15, 2008 was $1,031,364 The number of shares outstanding of the Registrants common stock outstanding, excluding treasury shares, as of October 15, 2008 was 2,787,469. TABLE OF CONTENTS PART I Item 1. BUSINESS 1 Item 2. DESCRIPTION OF PROPERTY 8 Item 3. LEGAL PROCEEDINGS 8 Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 8 PART II Item 5 MARKET FOR REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS 9 Item 6. SELECTED FINANCIAL DATA 11 Item 7. MANAGEMENTS DISCUSSION AND ANALYSIS OF RESULTS OF OPERATIONS AND FINANCIAL CONDITION 11 Item 8. FINANCIAL STATEMENTS 16 Item 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 16 Item 9A. CONTROLS AND PROCEDURES 16 PART III Item 10. DIRECTORS, EXECUTIVE OFFICERS 17 Item 10A. EXECUTIVE COMPENSATION, PROMOTERS AND CONTROL PERSONS: COMPLIANCE WITHSECTION 16 (A) OF THE EXCHANGE ACT 19 Item 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 20 Item 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 21 Item 13. EXHIBITS 21 Item 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 22 SIGNATURES 23 FORWARD LOOKING STATEMENTS This annual report on Form 10K contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, as amended. Forward-looking statements inherently involve risks and uncertainties that could cause actual results to differ materially from those stated. Such statements are subject to certain risks and uncertainties, including possible significant variations in recognized revenue due to customer caused delays in installations and competition from larger better known, that could cause actual results to differ materially from historical earnings and those presently anticipated or projected. Furthermore, there can be no assurance that our sales will increase.
